                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


CLARISSA TURNER,                             )       CASE NO. 1: 19 CV 298
                                             )
               Plaintiff,                    )       JUDGE CHRISTOPHER A. BOYKO
                                             )
         v.                                  )
                                             )       OPINION AND ORDER
LATRAY NEW SPIRIT CHURCH,                    )
                                             )
                                             )
               Defendant.                    )


CHRISTOPHER A. BOYKO, J.:


       Pro Se Plaintiff Clarissa Turner has filed an in forma pauperis civil Complaint in this

matter against Latray New Spirit Church. (Doc. No. 1.) Her Complaint does not set forth

comprehensible factual allegations or legal claims. Plaintiff purports to seek $75 million in

damages from Latray New Spirit Church for a “burning chemical” on her body, starting in

2006. (See id. at 4).

       Although the standard of review for pro se pleadings is liberal, the generous
construction afforded pro se plaintiffs has limits. Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th

Cir. 1996). Pro se plaintiffs must still meet basic pleading requirements and courts are not

required to conjure allegations on their behalf. See Erwin v. Edwards, 22 F. App'x 579, 2001

WL 1556573 (6th Cir. Dec. 4, 2001). Federal district courts are required, under 28 U.S.C. §

1915(e)(2)(B), to screen all in forma pauperis complaints filed in federal court and to dismiss

before service any such action the court determines is frivolous or malicious, fails to state a

claim on which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See 28 U.S.C. § 1915(e)(2)(B). To state a claim on which relief

may be granted, a complaint must set forth sufficient factual matter, accepted as true, to state

claim to relief that is plausible on its face. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010)

(holding that the dismissal standard articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) governs dismissals under 28 U.S.C. §

1915(e)(2)(B)). Although detailed factual allegations are not required, the “allegations must

be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

Additionally, they must be sufficient to give the defendants “fair notice of what [the

plaintiff’s] claims are and the grounds upon which they rest.” Swierkiewicz v. Sorema N.A.,

534 U.S. 506, 514 (2002). A complaint is “frivolous where it lacks an arguable basis either in

law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989) (Section “1915(d)’s term

“frivolous,” when applied to a complaint, embraces not only the inarguable legal conclusion,

but also the fanciful factual allegation.”).




                                                -2-
       Even according the Plaintiff’s Complaint the deference to which a pro se pleading is

entitled, it does set forth allegations sufficient to suggest any plausible federal claim. See

Lillard v. Shelby Cty. Bd. of Educ., 76 F.3d 716, 726 (6th Cir. 1996) (a court is not required to

accept summary allegations or unwarranted conclusions in determining whether a complaint

states a claim for relief). Additionally, the Complaint falls within the realm of frivolousness.

                                           Conclusion

       Accordingly, the Plaintiff’s Motion to Proceed In Forma Pauperis (Doc. No. 2) is

granted, but her Complaint is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). The Court

further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could

not be taken in good faith.

       IT IS SO ORDERED.



                                               s/ Christopher A. Boyko
                                               CHRISTOPHER A. BOYKO
                                               United States District Judge
Dated: June 3, 2019




                                                -3-
